Exhibit 99.1 NEWS Contact: Media: Mark Truby 313.323.0539 mtruby@ford.com Equity Investment Community: Larry Heck 313.594.0613 fordir@ford.com Fixed Income Investment Community: Dave Dickenson 313.621.0881 fixedinc@ford.com Shareholder Inquiries: 800.555.5259 or 313.845.8540 stockinf@ford.com Immediate release FORD MOTOR COMPANY ANNOUNCES ACTIONS TO IMPROVE BALANCE SHEET AND ENHANCE AUTOMOTIVE LIQUIDITY · Proposal to amend and extend existing revolving credit facility · Launch of senior convertible notes offering · Intent to initiate an equity distribution plan DEARBORN, Mich., Nov. 2, 2009 – Ford Motor Company (NYSE: F) announced today additional steps to improve its balance sheet and enhance automotive liquidity. Actions being announced include a proposal to lenders under Ford’s revolving credit facility to extend the maturity of the facility from 2011 to 2013 in exchange for reducing lenders’ commitments and increasing interest margins and fees. In addition, Ford is seeking to raise additional capital with a convertible debt offering and an equity distribution plan. “These actions support the third pillar of our One Ford plan – finance the plan and improve our balance sheet,” said Alan Mulally, Ford’s president and CEO. “We expect the moves will enhance Ford’s automotive liquidity and over time reduce the company’s debt burden, providing an additional cushion given the still uncertain state of the economy.” Credit agreement amendment and extension Ford has proposed to the lenders under its secured credit agreement an amendment that would reduce revolving lenders’ revolving commitments, extend the maturity of such lenders’ revolving commitments until 2013 and modify certain covenants and other provisions. Pursuant to the proposal, each revolving lender that agrees to extend the maturity of its revolving commitments may reduce its revolving commitment by up to 25 percent at its election and to the extent its reduced revolving commitment exceeds certain specified levels, such excess would be converted into a new term loan under the secured credit agreement maturing on Dec. 15, 2013. In exchange for a reduction in their revolving commitments, as well as a 1 percentage point increase in interest rate margins, an increase in fees and payment of an upfront fee, the revolving lenders would agree to extend the maturity of their revolving commitments and loans to Nov. 30, 2013 from Dec. 15, 2011. The modified covenants would expand existing limitations on debt prepayments and repurchases to allow for further balance sheet improvements.Ford would repay revolving loans to the extent necessary to effect the commitment reductions on Dec. 3, 2009. The revolving lenders are required to submit their response to Ford’s proposal by Nov. 18, 2009. To date, certain revolving lenders have indicated that they intend to accept Ford’s proposal and extend about $6 billion of revolving commitments and loans to Nov. 30, 2013. The amendment and extension is subject to approval by lenders holding a majority in principal amount of the loans and commitments outstanding under the secured credit agreement. Senior convertible notes offering Ford intends to offer, subject to market and other conditions, approximately $2 billion in aggregate principal amount of senior convertible notes due in 2016.
